Citation Nr: 1533463	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 43 days during the fiscal year 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Marines from August 1971 to October 1980, with the Army from March 2004 to June 2005, with additional Army National Guard reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that adjusted the Veteran's compensation to recoup payment for 43 days of drill pay during fiscal year of 2007. 

In his December 2011 VA Form 9, the Veteran requested to be afforded a hearing before a Veterans Law Judge at the RO.  In May 2015, he withdrew the request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the fiscal year of 2007, the Veteran was in receipt of VA disability compensation benefits at the same time he received military pay for days of drill training performed during that year.

2.  In June and August 2009, the Veteran was provided copies of a VA Form 21-8951 showing that he performed 43 days of training pay in 2007 and notifying him that he could not legally be paid for this concurrently with VA disability compensation and could elect to keep the training pay and waive his VA benefits for the days when he was paid.  On neither occasion did he return the form, which gave him the option of either waiving VA benefits for the number of training days in order to retain his training pay or waiving military pay and allowance for the training days in order to retain his VA compensation payments.  

3.  An August 2009 RO letter proposed a reduction of the Veteran's VA compensation and notified him that he had a 60-day period to dispute the proposed action prior to any final determination.

4.  A December 2009 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 43 days during the fiscal year of 2007.


CONCLUSION OF LAW

The reduction of the Veteran's compensation benefits in order to recoup the amount paid simultaneously with his military drill pay during 2007 was proper.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, as to the question of whether a recoupment was warranted, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Thus, the duties to notify and assist are not applicable.  Furthermore, the issue decided does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Thus, the duty to notify and assist does not apply to the appeal with respect to whether recoupment was warranted, and further discussion of compliance with the duty to notify and assist as to this issue is not required.

Propriety of the Reduction of VA Compensation Benefits

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.

38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700. 

This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

For the fiscal year of 2007, the Veteran was in receipt of VA disability compensation benefits at the same time he received military pay for days of drill training performed during that year.  The RO informed him of this fact on more than one occasion.  

In June and August 2009, the Veteran was notified that VA had received information that he had received training for 43 days for fiscal year 2007.  He was informed that VA benefits must be waived for the total number of days for which active duty and inactive duty training pay is received.  Enclosed in the letter was a VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, which the Veteran was asked to complete and return.  The June and August 2009 letters further informed him of the proposal to reduce his monthly benefit payments for the 43 days he received training pay and the 60-day period to dispute the proposed action prior to any final determination.  On neither occasion did he return the form.  

The VA Form 21-8951 showed that the Veteran served for 43 training days in the fiscal year of 2007.  The form also notified the Veteran that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay.  The Veteran never returned the form, indicating what option he wished to elect.

A December 2009 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 43 days during the fiscal year of 2007.

As part of his May 2010 notice of disagreement the Veteran did not dispute that he was in fact paid for the 43 days in question.  He essentially argued that the recoupment of the amount request would cause a financial hardship on him and his family.  Further, as part of his December 2011 substantive appeal (see VA Form 9), he again did not deny that he did in fact receive 43 days of drill pay for the time period specified.  He at that time requested that VA "figure a way to take installments" of the money which was to be recouped.  He did not seek a waiver of payment.  

In the instant case, the Veteran does not dispute having received military pay for drill training for fiscal year 2007.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during fiscal year 2007.  

Based on a review of the record, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during fiscal year 2007 was warranted.  The Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.  


ORDER

As the withholding of the Veteran's VA compensation benefits to recoup VA compensation benefits he received when he was also receiving military drill pay was proper, the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


